                                  Case 20-50130-JTD             Doc 1-1      Filed 01/22/20           Page 1 of 1
                                                                 2600 Eagan Woods Dr, Suite 400               151 West 46th Street, 4th Floor
                                                                 St. Paul, MN 55121                                    New York, NY 10036
                                                                 651-406-9665                                                212-267-7342

Defendant:                   Compass Industries, Inc.
Bankruptcy Case:             J & M Sales Inc.
Preference Period:           May 8, 2018 - Aug 6, 2018
                                                       Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt      Check Number     Check Amt      Clear Date    Invoice Number       Invoice Date      Invoice Amt
J & M Sales, Inc.         J & M Sales, Inc.        300324      $29,281.50     5/29/2018           390671-00       2/8/2018          $29,281.50

        Totals:        1 transfer(s), $29,281.50




Compass Industries, Inc. (2189428)
Bankruptcy Case: J & M Sales Inc.
Jan 14, 2020                                                         Exhibit A                                                        P. 1
